 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
BETWEEN
HAROLD W. POTE
AND
FIRST STATES GROUP, L.P.
          This Employment Agreement (the “Agreement”), dated as of March 2, 2007
(the “Effective Date”), between First States Group, L.P., a Delaware limited
partnership (the “Company”), and Harold W. Pote (the “Executive”):
          WHEREAS, American Financial Realty Trust, a Maryland real estate
investment trust (the “REIT”), is a limited partner and the sole owner of the
general partner of the Company.
          WHEREAS, the Executive was appointed as President and Chief Executive
Officer of the REIT and the Company on August 16, 2006, and the parties desire
that the Executive be employed in the capacities and on the terms and conditions
set out below.
          NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:
1. EMPLOYMENT.
     (a) POSITIONS. The Executive shall be employed by the Company as President
and Chief Executive Officer. The Executive shall also be an officer of the REIT
as its President, Chief Executive Officer. The Executive shall also continue to
be a member of the Board of Trustees of the REIT (the “Board”).
     (b) DUTIES. The Executive shall report to the Board, and the Executive’s
principal employment duties and responsibilities shall be those duties and
responsibilities consistent with his position as the Chief Executive Officer and
President.
     (c) EXTENT OF SERVICES. Except for illnesses and vacation periods, the
Executive shall devote all of his working time and attention and his best
efforts to the performance of his duties and responsibilities under this
Agreement. Notwithstanding the foregoing, the Executive may (i) make any passive
investment where he is not obligated or required to, and shall not in fact,
devote any managerial effort, (ii) participate in charitable, academic or
community activities, and in trade or professional organizations, or (iii) hold
directorships in other companies consistent with the Company’s conflict of
interest policies and corporate governance guidelines as in effect from time to
time.
2. TERM. This Agreement shall be in full force and effect from the Effective
Date until such date as either party notifies the other party of its termination
of this Agreement upon not less than sixty (60) days prior written notice. For
purposes of this Agreement, “Term” shall mean the actual duration of the
Executive’s employment hereunder.
3. BASE SALARY. The Company shall pay the Executive a base salary annually (the
“Base Salary”), which shall be payable in periodic installments according to the
Company’s normal payroll practices. The initial Base Salary shall be $500,000.
The Board or the

 



--------------------------------------------------------------------------------



 



Compensation and Human Resources Committee of the REIT (the “Compensation
Committee”) shall review the Base Salary at least once a year to determine
whether the Base Salary should be increased effective January 1 of any year
during the Term. The Base Salary, including any increases, shall not be
decreased during the Term. For purposes of this Agreement, the term “Base
Salary” shall mean the amount established and adjusted from time to time
pursuant to this Section 3.
4. BONUS. The Executive shall be eligible to receive an annual cash bonus during
the Term at the discretion of the Compensation Committee. The Executive’s
initial target bonus shall be $500,000 per full fiscal year and the Executive’s
initial maximum bonus shall be $1,000,000 per fiscal year. The Board or the
Compensation Committee shall review the target and maximum bonus at least once a
year to determine whether they should be increased effective January 1 of any
year during the term.
5. RESTRICTED STOCK.
     (a) RESTRICTED SHARE GRANTS. The REIT has established the 2002 Equity
Incentive Plan, which provides for the issuance of restricted Common Shares
(“Restricted Share Grants”) to the extent that such Common Shares are available
thereunder. The Executive shall be eligible to receive Restricted Share Grants,
subject to Compensation Committee approval. The REIT granted the Executive an
initial Restricted Share Grant for 500,000 Common Shares on August 16, 2006 (the
“Initial Restricted Share Grant”).
     (b) VESTING. The Initial Restricted Share Grant is on the following terms:
vesting at the rate of one-third of the underlying Common Shares on each
one-year anniversary of the effective date of the grant until fully vested;
provided, however, that the Initial Restricted Share Grant will be 100% vested
and all restrictions will lapse upon a Change of Control (as defined herein).
The Common Shares underlying the Initial Restricted Share Grant will have voting
and dividend rights from the effective date of such grant.
6. BENEFITS.
     (a) VACATION. The Executive shall be entitled to four (4) weeks paid
vacation per full calendar year in accordance with the Company’s vacation
policy, which shall accrue during the Executive’s employment with the Company.
     (b) SICK AND PERSONAL DAYS. The Executive shall be entitled to sick and
personal days pursuant to Company policy.
     (c) EMPLOYEE BENEFIT PLANS. The Executive and his spouse and eligible
dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in any Company
sponsored employee benefit plans, including but not limited to benefits such as
group health, dental, accident, disability insurance, group life insurance, and
a 401(k) plan, as such benefits may be offered from time to time, on a basis no
less favorable than that applicable to other executives of the Company.
     (d) OTHER BENEFITS.

2



--------------------------------------------------------------------------------



 



          (i) ANNUAL PHYSICAL. The Company shall provide, at its cost, a medical
examination for the Executive on an annual basis by a licensed physician in the
Philadelphia, Pennsylvania area selected by the Executive.
          (ii) DIRECTORS AND OFFICERS INSURANCE. During the Term, the Executive
shall be entitled to directors and officers insurance coverage for his acts and
omissions while an officer of the Company and the REIT on a basis no less
favorable to him than the coverage provided to current officers and trustees.
Additionally, after any termination of employment of the Executive for any
reason, for a period through the sixth anniversary of the termination of
employment, the Company and the REIT shall maintain directors and officers
insurance coverage for the Executive covering his acts or omissions while an
officer of the Company and the REIT on a basis no less favorable to him than the
coverage provided to then-current officers and trustees or, in the event of a
Change of Control, to former officers and trustees of the Company and the REIT
and the then-current officers and trustees of their respective successor
entities.
          (iii) EXPENSES, OFFICE AND SECRETARIAL SUPPORT. The Executive shall be
entitled to reimbursement of all reasonable expenses, in accordance with the
Company’s policy as in effect from time to time and on a basis no less favorable
than that applicable to other executives of the Company, including, without
limitation, telephone, reasonable travel and reasonable entertainment expenses
incurred by the Executive in connection with the business of the Company,
promptly upon the presentation by the Executive of appropriate documentation.
The Executive shall also be entitled to appropriate office space, administrative
support, and such other facilities and services as are suitable to the
Executive’s positions and adequate for the performance of the Executive’s
duties.
7. CHANGE OF CONTROL.
     (a) CHANGE OF CONTROL. For purposes of this Agreement, a “Change of
Control” will be deemed to have taken place upon the occurrence of any of the
following events:
          (i) any person, entity or affiliated group, excluding the REIT or any
employee benefit plan of the REIT, acquiring more than 50% of the then
outstanding voting shares of the REIT,
          (ii) the consummation of any merger or consolidation of the REIT into
another company, such that the holders of the voting shares of the REIT
immediately prior to such merger or consolidation is less than 50% of the voting
power of the securities of the surviving company or the parent of such surviving
company,
          (iii) the complete liquidation of the REIT or the sale or disposition
of all or substantially all of the REIT’s assets, such that after the
transaction, the holders of the voting shares of the REIT immediately prior to
the transaction is less than 50% of the voting securities of the acquiror or the
parent of the acquiror, or
          (iv) a majority of the Board of the REIT votes in favor of a decision
that a Change of Control has occurred.

3



--------------------------------------------------------------------------------



 



     (b) CERTAIN BENEFITS UPON A CHANGE OF CONTROL. In the event of a Change of
Control, the Executive shall become 100% vested in the Restricted Share Grants
that have been awarded to the Executive under the Equity Incentive Plan.
8. CONFIDENTIAL INFORMATION. The Executive recognizes and acknowledges that
certain assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
which is known only to the Executive or the Company, other employees of the
Company, or others in a confidential relationship with the Company, and relating
to the Company’s business including, without limitation, information regarding
clients, customers, pricing policies, methods of operation, proprietary Company
programs, sales products, profits, costs, markets, key personnel, formulae,
product applications, technical processes, and trade secrets, as such
information may exist from time to time, which the Executive acquired or
obtained by virtue of work performed for the Company, or which the Executive may
acquire or may have acquired knowledge of during the performance of said work.
The Executive shall not, during or after the Term, disclose all or any part of
the Confidential Information to any person, firm, corporation, association, or
any other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such Confidential Information becomes publicly available other than as a
consequence of the breach by the Executive of his confidentiality obligations
hereunder by law or in any judicial administrative proceeding (in which case,
the Executive shall provide the Company with notice). In the event of the
termination of his employment, whether voluntary or involuntary and whether by
the Company or the Executive, the Executive shall deliver to the Company all
documents and data pertaining to the Confidential Information and shall not take
with him any documents or data of any kind or any reproductions (in whole or in
part) or extracts of any items relating to the Confidential Information. The
Company acknowledges that prior to his employment with the Company, the
Executive has lawfully acquired extensive knowledge of the industries and
businesses in which the Company engages in business, and that the provisions of
this Section are not intended to restrict the Executive’s use of such previously
acquired knowledge.
          In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees to (a) promptly notify the Company in writing
of the existence, terms and circumstances surrounding such request or
requirement, (b) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement, and (c) assist
the Company in seeking a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained or that the
Company waives compliance with the provisions hereof, the Executive shall not be
liable for such disclosure unless disclosure to any such tribunal was caused by
or resulted from a previous disclosure by the Executive not permitted by this
Agreement.
9. NON-COMPETITION AND NONSOLICITATION. During the Term and for a period of 12
calendar months after the termination of the Executive’s employment (the
“Noncompete Period”), the Executive shall not, directly or indirectly, either as
a principal, agent, employee, employer, stockholder, partner or in any other
capacity whatsoever: (a) engage or assist others engaged, in whole or in part,
in any business which is engaged in a business or enterprise that is

4



--------------------------------------------------------------------------------



 



substantially similar to the business that the Company was engaged in during the
period of the Executive’s employment with the Company, or (b) without the prior
consent of the Board, employ or solicit the employment of, or assist others in
employing or soliciting the employment of, any individual employed by the
Company at any time while the Executive was also so employed; provided, however,
that the provisions of this Section shall not apply in the event the Company
materially breaches this Agreement or the Release.
          Nothing in this Section shall prohibit Executive from making any
passive investment in a public company, or where he is the owner of five percent
(5%) or less of the issued and outstanding voting securities of any entity,
provided such ownership does not result in his being obligated or required to
devote any managerial efforts.
          The Executive agrees that the restraints imposed upon him pursuant to
this Section are necessary for the reasonable and proper protection of the
Company and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The parties further agree that, in the event that any provision
of this Section shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
10. INTELLECTUAL PROPERTY. During the Term, the Executive shall promptly
disclose to the Company or any successor or assign, and grant to the Company and
its successors and assigns without any separate remuneration or compensation
other than that received by him in the course of his employment, his entire
right, title and interest in and to any and all inventions, developments,
discoveries, models, or any other intellectual property of any type or nature
whatsoever (“Intellectual Property”), whether developed by him during or after
business hours, or alone or in connection with others, that is in any way
related to the business of the Company, its successors or assigns. This
provision shall not apply to books or articles authored by the Executive during
non-work hours, consistent with his obligations under this Agreement, so long as
such books or articles (a) are not funded in whole or in part by the Company,
and (b) do not contain any Confidential Information or Intellectual Property of
the Company. The Executive agrees, at the Company’s expense, to take all steps
necessary or proper to vest title to all such Intellectual Property in the
Company, and cooperate fully and assist the Company in any litigation or other
proceedings involving any such Intellectual Property.
11. DISPUTES.
     (a) EQUITABLE RELIEF. The Executive acknowledges and agrees that upon any
breach by the Executive of his obligations under Sections 8, 9, or 10 hereof,
the Company will have no adequate remedy at law, and accordingly will be
entitled to specific performance and other appropriate injunctive and equitable
relief.
     (b) ARBITRATION. Excluding only requests for equitable relief by the
Company under Section 11(a), in the event that there is any claim or dispute
arising out of or relating to this Agreement or the breach hereof, and the
parties hereto shall not have resolved such claim or dispute within 60 days
after written notice from one party to the other setting forth the nature of

5



--------------------------------------------------------------------------------



 



such claim or dispute, then such claim or dispute shall be settled exclusively
by binding arbitration in Montgomery county, Pennsylvania, in accordance with
the Employment Dispute Resolution Rules of the American Arbitration Association
(“Rules”), by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules. Notwithstanding the foregoing, if either the Company or the Executive
shall request, such arbitration shall be conducted by a panel of three
(3) arbitrators, one selected by the Company, one selected by the Executive and
the third selected by agreement of the first two arbitrators, or, in the absence
of such agreement, in accordance with such Rules. Judgment upon the award
rendered by such arbitrator(s) shall be entered in any Court having jurisdiction
thereof upon the application of either party. The parties agree to use their
reasonable best efforts to have such arbitration completed as soon as is
reasonably practicable. Notwithstanding anything herein to the contrary, except
as provided in Section 11(c) below, the losing party shall pay the reasonable
costs and expenses (including reasonable attorney fees and expenses) of the
prevailing party with respect to such arbitration, except the Executive, if he
is the losing party, shall not be required to pay such expenses and costs if the
claim relates to statutory discrimination claims that he would not otherwise be
required to pay if such claim had been brought in a court of competent
jurisdiction.
     (c) LEGAL FEES. The Company shall pay or promptly reimburse the Executive
for the reasonable legal fees and expenses incurred by the Executive in
successfully enforcing or defending any right of the Executive pursuant to this
Agreement, even if the Executive does not prevail on each issue.
12. INDEMNIFICATION. The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by the Executive, including the cost of legal counsel
selected and retained by the Executive in connection with any action, suit or
proceeding to which the Executive may be made a party by reason of the Executive
being or having been an officer, director, or employee of the Company or the
REIT.
13. COOPERATION IN FUTURE MATTERS. The Executive hereby agrees that for a period
of 18 months following his termination of employment he shall cooperate with the
Company’s reasonable requests relating to matters that pertain to the
Executive’s employment by the Company, including, without limitation, providing
information or limited consultation as to such matters, participating in legal
proceedings, investigations or audits on behalf of the Company, or otherwise
making himself reasonably available to the Company for other related purposes.
Any such cooperation shall be performed at scheduled times taking into
consideration the Executive’s other commitments, and the Executive shall be
compensated at a reasonable hourly or per diem rate to be agreed upon by the
parties to the extent such cooperation is required on more than an occasional
and limited basis. The Executive shall not be required to perform such
cooperation to the extent it conflicts with any requirements of exclusivity of
services for another employer or otherwise, nor in any manner that in the good
faith belief of the Executive would conflict with his rights under or ability to
enforce this Agreement.
14. GENERAL.

6



--------------------------------------------------------------------------------



 



     (a) NOTICES. All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or if sent by overnight courier or by certified
mail, return receipt requested, postage prepaid or sent by written
telecommunication or telecopy, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified in writing to the other party hereto, in accordance with this
Section 14(a).

     
If to the Company, to:
  First States Group, L.P.
 
  610 Old York Road
 
  Jenkintown, PA 19046
 
  Attn: Chairman of the Board of Trustees
 
  Facsimile: 215. 572.1596

     If to Executive, at his last residence shown on the records of the Company.
Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, (iii) if mailed, five
(5) days after being mailed, and (iv) on confirmed receipt if sent by written
telecommunication or telecopy, provided a copy of such communication is sent by
regular mail, as described above.
     (b) SEVERABILITY. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
     (c) WAIVERS. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
     (d) COUNTERPARTS. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.
     (e) ASSIGNS. This Agreement shall be binding upon and inure to the benefit
of the Company’s successors and the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. This Agreement shall not be assignable by the Executive, it being
understood and agreed that this is a contract for the Executive’s personal
services. This Agreement shall not be assignable by the Company except that the
Company shall assign it in connection with a transaction involving the
succession by a third party to all or substantially all of the Company’s
business and/or assets (whether direct or indirect and whether by purchase,
merger, consolidation, liquidation or otherwise). When assigned to a successor,
the assignee shall assume this Agreement and expressly agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of such an assignment. For all purposes
under this Agreement, the term “Company” shall include any successor to the
Company’s business and/or assets that executes

7



--------------------------------------------------------------------------------



 



and delivers the assumption agreement described in the immediately preceding
sentence or that becomes bound by this Agreement by operation of law.
     (f) ENTIRE AGREEMENT. This Agreement contains the entire understanding of
the parties, supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter hereof and may not be amended except by
a written instrument hereafter signed by the Executive and a duly authorized
representative of the Board (other than the Executive).
     (g) GOVERNING LAW. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflicts of law.
     (h) CONSTRUCTION. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any party. The headings of
sections of this Agreement are for convenience of reference only and shall not
affect its meaning or construction. Whenever any word is used herein in one
gender, it shall be construed to include the other gender, and any word used in
the singular shall be construed to include the plural in any case in which it
would apply and vice versa.
     (i) PAYMENTS AND EXERCISE OF RIGHTS AFTER DEATH. Any amounts payable
hereunder after the Executive’s death shall be paid to the Executive’s
designated beneficiary or beneficiaries, whether received as a designated
beneficiary or by will or the laws of descent and distribution. The Executive
may designate a beneficiary or beneficiaries for all purposes of this Agreement,
and may change at any time such designation, by notice to the Company making
specific reference to this Agreement. If no designated beneficiary survives the
Executive or the Executive fails to designate a beneficiary for purposes of this
Agreement prior to his death, all amounts thereafter due hereunder shall be
paid, as and when payable, to his spouse, if she survives the Executive, and
otherwise to his estate.
     (j) WITHHOLDING. Any payments provided for in this Agreement shall be paid
net of any applicable income tax withholding required under federal, state or
local law.
     (k) SURVIVAL. The provisions of Sections 8, 9, 10, 11, 12 and 13 shall
survive the termination of this Agreement.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, and intending to be legally bound hereby, the
parties hereto have caused this Agreement to be duly executed as of the date
first above written.

          FIRST STATES GROUP, L.P.   HAROLD W. POTE
By:
  First States Group, LLC
Its general partner    

             
By:
           
 
 
 
Name: Edward J. Matey Jr.
Title: Executive Vice President and General Counsel  
 
   

GUARANTEE:
For good and valuable consideration, including the Executive’s agreement to
serve as an officer of American Financial Realty Trust, the obligations of First
States Group, L.P. under this Employment Agreement, dated March 2, 2007, with
Harold W. Pote, shall be guaranteed by American Financial Realty Trust.
AMERICAN FINANCIAL REALTY TRUST

         
By:
 
 
Name: Edward J. Matey Jr.
Title: Executive Vice President and General Counsel    

9